Citation Nr: 0703944	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-17 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
 





INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision.


FINDINGS OF FACT

1.  The evidence demonstrates that the veteran works 30 hours 
per week (despite being limited by arthritis), has lived with 
a woman for a decade, has good relationships with both of his 
children, and has relationships with several friends.  

2.  The veteran does not receive treatment for PTSD; there is 
no evidence of frequent panic attacks; and the veteran's 
judgment is not impaired.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's is currently assigned a 30 percent rating for 
PTSD under 38 C.F.R. § 4.130, DC 9411.  A 30 percent rating 
is assigned when a veteran has occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating will be assigned for PTSD when 
a veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran testified before a hearing officer that he 
believes that his PTSD is more severe than it is currently 
rated.  He indicated that he is on medication for PTSD, which 
helps a little bit, but commented that he has intrusive 
thoughts roughly weekly, as well as nightmares and flashbacks 
four to five times per week.  The veteran indicated that he 
is in the construction business, but has trouble getting 
along with coworkers.  


The veteran underwent a VA examination in October 2004, where 
he reported that he had not received any treatment for PTSD.  
The veteran indicated that he worked construction when he was 
not impaired by his arthritis.  He also noted that he had 
good relationships with both of his children, and stated that 
he had a good social support network, although he no longer 
engaged in many of the recreational pursuits that he 
previously enjoyed.  The veteran arrived neatly dressed and 
had good hygiene.  He was pleasant and cooperative, and there 
was no evidence of delusions or hallucinations.  There was 
also no inappropriate behavior noted.  The veteran's affect 
was flat, but reactive, and the examiner found the veteran to 
be able to perform all of his activities of daily living, and 
to maintain good hygiene.    The examiner opined that the 
veteran's PTSD was moderate, as the veteran was alert and 
oriented and did not demonstrate any impairment in judgment.  
There was also no evidence of gross memory loss or 
impairment, and the veteran's speech was coherent.

The veteran underwent a second VA examination in February 
2006 in response to his testimony that his PTSD 
symptomatology had worsened.  The examiner noted that the 
veteran still was not undergoing any mental health care to 
address his PTSD.  The veteran indicated that his social life 
was limited to going to bars and hanging out with the people 
there.  The veteran was well groomed, and was alert and fully 
oriented with a clear sensorium and was rational without any 
psychotic symptoms.  The veteran indicated that he was a 
self-employed construction worker, and indicated that he 
generally worked about 30 hours a week.  The examiner 
indicated it was difficult to determine how much of an effect 
the PTSD had on the veteran's employment as arthritis also 
interfered with his work.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 58.

A GAF rating between 51 and 60 is assigned when an individual 
presents either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks); or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  As such, the 
veteran's score of 58 is reflective of moderate symptoms 
which are tending towards mild symptoms.

Additionally, the veteran's symptomatology was such that PTSD 
screens in April and July 2005 each failed to assess the 
veteran with PTSD.

The evidence indicates that the veteran's PTSD impairs him 
both occupationally and socially, as the evidence reflects 
that the veteran has recurring symptoms such as high 
irritability, poor concentration, and combat related 
nightmares which impair his sleep.  Nevertheless, the veteran 
still works 30 hours per week (despite being limited by 
arthritis), has lived with a woman for a decade, has good 
relationships with both of his children, and has 
relationships with several friends.  There was no evidence of 
frequent panic attacks, and the veteran's judgment has not 
been impaired.  Additionally, the veteran's PTSD 
symptomatology was considered moderate as evidenced by the 
GAF score that was assigned.  As such, the preponderance of 
the evidence fails to demonstrate that a 50 percent rating is 
warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided by a letter dated in 
February 2005.  By this, and by previous letters, the 
statement of the case, and the supplemental statement of the 
case, the veteran was informed of all four elements required 
by the Pelegrini II Court as stated above.  
Any defect concerning the timing of the notice requirement 
was harmless error.  Although the notice provided to the 
veteran was not given prior to the first adjudication of the 
claim, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
given ample time to respond to VA notices.  Moreover, the 
veteran's claim was readjudicated in a supplemental statement 
of the case in March 2006.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained (although they fail 
to show any treatment for PTSD), and the veteran was provided 
with several VA examinations, the reports of which have been 
associated with the claims file.  Additionally, the veteran 
testified at a hearing before a decision review officer.  In 
March 2006, the veteran indicated that he had no additional 
evidence to submit.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that the symptomatology of his 
PTSD had increased in severity was needed, and he has been 
provided with ample time and assistance to acquire any 
available evidence.  As such, he is not prejudiced by the 
Board's adjudication of his claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating his appeal at this time.

ORDER

A rating in excess of 30 percent for PTSD is denied.


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


